Citation Nr: 1308040	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  05-21 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for left retropatellar pain syndrome prior to December 7, 2006.

2.  Entitlement to a disability rating in excess of 30 percent for left retropatellar pain syndrome from December 7, 2006 to the present.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued a 10 percent evaluation for left retropatellar pain syndrome.  In August 2004, the Veteran submitted a notice of disagreement (NOD) and subsequently perfected her appeal in July 2005.  Her case is currently under the jurisdiction of the VA RO in Waco, Texas.

In October 2008, the Veteran failed to appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  The Board notes that in a statement received in April 2009, the Veteran explained that she did not report for her hearing in Pennsylvania because she had moved to Arizona.  She claims that she called the Philadelphia RO two weeks prior to hearing to report her move and reschedule the hearing.  However, there is no indication in the claims file that VA received any such notice.  Additionally, the Veteran did not file a motion for a new hearing in writing within 15 days of the originally scheduled hearing date.  Therefore, notwithstanding the Veteran's April 2009 statement, the request for the hearing is still deemed withdrawn.  See id.

In December 2006, the RO in Waco, Texas increased the Veteran's disability rating for left retropatellar pain syndrome to 30 percent, effective December 7, 2006.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed an NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board notes that the Veteran's claims have previously been characterized as an increased rating for the left knee disability and an earlier effective date for the December 2006 increased evaluation of 30 percent for the left knee.  However, the Veteran has specifically claimed an earlier effective date of August 2004 for the grant of an increased rating of 30 percent for the left knee.  As the Veteran filed her initial claim for an increased rating for the left knee in May 2003, the appeals periods runs from May 2003 to the present.  Any consideration of an earlier effective date for the increased rating of 30 percent for the left knee disability is already part of the increased rating appeal.  As such, the Board will address whether she was entitled to a disability rating higher than 10 percent prior to December 7, 2006 and whether she is entitled to a disability rating higher than 30 percent from December 7, 2006 to the present.  Therefore, the issues on appeal have been recharacterized as shown above.  The Veteran is not prejudiced by such recharacterization of the issues.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In September 2010, the Board remanded the Veteran's claims to the Appeals Management Center (AMC) for further evidentiary development, including obtaining specific treatment records from the VA Medical Centers (VAMCs) in Phoenix, Arizona and Lebanon, Pennsylvania.  The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained the requested VA treatment records and readjudicated the Veteran's claims in an October 2011 supplemental statement of the case.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).



FINDINGS OF FACT

1.  Prior to December 7, 2006, the Veteran's service-connected left retropatellar pain syndrome was manifested by no more than slight instability with full range of motion.

2.  From December 7, 2006 to May 12, 2009, the Veteran's service-connected left retropatellar pain syndrome was manifested by severe instability and subluxation, flexion limited to no less than 90 degrees with pain at the end of the range of motion, and extension limited to no more than 5 degrees.

3.  From May 13, 2009 to the present, the Veteran's service-connected left retropatellar pain syndrome is manifested by mild degenerative arthritic changes, severe instability and subluxation, flexion limited to no less than 55 degrees, and extension limited to no more than 25 degrees.


CONCLUSIONS OF LAW

1.  Prior to December 7, 2006, the criteria for a disability rating in excess of 10 percent for service-connected left retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2012).

2.  From December 7, 2006 to the present, the criteria for a disability rating in excess of 30 percent for service-connected left retropatellar pain syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5257 (2012).

3.  From May 13, 2009 to the present, the criteria for a disability rating of 30 percent, but no higher, for limitation of extension of the left knee have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Code 5261 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Veteran asserts that she is entitled to an increased rating for her left knee disability.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the Veteran has been granted a temporary 100 percent evaluation based on surgical or other treatment necessitating convalescence from September 29, 2004 to November 30, 2004, and from December 19, 2006 to January 31, 2007, for her left retropatellar pain syndrome.  As she has already been assigned a 100 percent evaluation from September 29, 2004 to November 30, 2004, and December 19, 2006 to January 31, 2007, the Board will not address these time periods.

The Veteran's service-connected left retropatellar pain syndrome has been evaluated as 10 percent disabling under Diagnostic Code 5257 prior to December 7, 2006 and as 30 percent disabling under Diagnostic Code 5257 from December 7, 2006 to the present.  Additionally, she has been granted a separate 10 percent evaluation under Diagnostic Code 5260 effective December 7, 2006.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2012).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2012).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability of the knee.  A 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability of the knee, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

The General Counsel for VA, in a precedent opinion dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a 0 percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additional disability is shown, a veteran rated under Diagnostic Code 5257 can also be compensated under Diagnostic Code 5003 and vice versa.

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).

Diagnostic Codes 5260 and 5261 provide the criteria for rating limitation of motion of the knee and leg.  Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2012).

Under Diagnostic Code 5260, a 10 percent rating is warranted for flexion limited to at least 45 degrees.  A 20 percent rating is assigned for flexion of the leg limited to 30 degrees.  A 30 percent rating is assigned for flexion of the leg limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012).

Under Diagnostic Code 5261, a 10 percent rating is assigned for extension limited to 10 degrees.  A 20 percent rating is assigned for extension of the leg limited to 15 degrees.  A 30 percent rating is assigned for extension of the leg limited to 20 degrees.  A 40 percent rating is assigned for extension of the leg limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012).

Separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.

Additionally, the evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

As referenced above, the Veteran underwent a VA examination for her left knee disability most recently in May 2009.  At that time, she complained of left knee pain with giving way, instability, stiffness, weakness, incoordination, effusion and swelling, and decreased speed of joint motion.  She also reported using a cane and brace and experiencing several episodes of dislocation or subluxation and locking per year and severe weekly flare ups of pain.  She denied being able to stand for more than a few minutes or walk more than a few yards and indicated that pain was the most significant functional impairment.  The examiner observed an antalgic gait with poor propulsion, abnormal shoe wear, crepitus, edema, mild medial/lateral instability, weakness, abnormal motion, and guarding of movement.  She observed an abnormal patella with effusion, but no present locking, dislocation, or absence or tear of the meniscus.  She recorded range of motion measurements of 0 to 65 degrees of flexion and extension limited by 25 degrees with objective evidence of pain with motion.  After repetitive motion, the Veteran's flexion was additionally limited to 55 degrees.  X-rays of the left knee showed mild degenerative arthritic changes.  The examiner diagnosed the Veteran with left knee retropatellar strain and noted that her left knee disability resulted in no effects on feeding and bathing, mild effects on dressing and toileting, moderate effects on chores and grooming, severe effects on shopping, recreation, traveling, and driving, and prevention of exercise and sports.  Specifically, the examiner noted that the Veteran could only drive an automatic transmission vehicle and was limited to 30 minutes of driving.

The Veteran was previously examined in December 2006.  At that time, she complained of worsening left knee pain which she rated as 9 out of 10, stiffness, persistent swelling, and instability that has not resulted in any falls.  She reported flare ups of pain when climbing stairs or standing for more than 10 minutes, but denied any incapacitating episodes.  She indicated that she used a left knee brace and support cane and experienced episodes of left knee subluxation due to instability two to three times per week.  The examiner observed an antalgic gait, diffuse tenderness, suprapatellar swelling, no erythema or warmth, left quadriceps weakness and atrophy, guarding of movement, and moderately severe mediolateral instability.  He recorded range of motion measurements of -5 to 100 degrees with pain at 90 to 100 degrees and with repetitive use, but not resulting in any additional limitation of motion.  He diagnosed the Veteran with left knee patellofemoral pain syndrome with residuals of recurrent left knee surgeries.  Although the Veteran reported additional pain with repetitive use, the examiner noted that this did not result in any change in range of motion.

The Veteran was also previously examined in March 2004.  At that time, she complained of constant dull pain which she rated as 6 to 7 out of 10 when resting and worsening with standing for more than 15 minutes or walking more than one quarter of a mile.  She denied any locking, but reported subjective instability occurring two to four times per week with physical activity.  In response to the complaints of instability, the Veteran reported having worn a knee brace for two months prior to the VA examination.  She denied using any other assistive devices or ambulatory aids or any adverse effects on her performance of daily life activities due to her left knee.  The examiner observed a stable gait with a very mild limp, symmetrical muscle mass, just under 5 degrees of valgus deformity, and no effusions, erythema, induration, streaking, or warmth.  He recorded range of motion measurements of 140 degrees of flexion with discomfort at the extreme of the range and full extension of 0 degrees with no discomfort.  The medial and lateral collateral ligaments and anterior and posterior cruciate ligaments were stable.  He diagnosed the Veteran with left knee patellofemoral pain syndrome with no range of motion limitations.  He concluded that the Veteran's left disability was mildly to moderately disabling.

The Veteran was first examined for her present claim in September 2003.  At that time, she complained of left knee pain, giving way one to two times per week, and locking every other day.  She reported progressive difficulty kneeling, squatting, and stair climbing.  She also indicated that she avoided walking and could no longer run due to her left knee pain.  The examiner observed normal gait without assistive device, normal movement, left quadriceps atrophy, full range of motion from 0 to 140 degrees, positive patellar grind, and no lateral instability.  He diagnosed the Veteran with patellofemoral pain syndrome and chondromalacia of the left knee and noted that a recent MRI showed scar tissue.

The medical evidence also includes VA and private treatment records that are consistent with the VA examinations of record.  Notably, private treatment records, including physical therapy records, show complaints of left knee instability throughout the entire appeals period.  Although these complaints were not substantiated by objective findings of instability, a February 2004 physical therapy record indicated that the Veteran would benefits from a knee brace to help stabilize her patella.  Additionally, a February 2003 private treatment record referenced an MRI showing a meniscal tear.  However, upon arthroscopy, the physician determined that there was no meniscal tear.  

In addition to the medical evidence, the Veteran has submitted lay statements from herself, her ex-husband, and a co-worker, supporting her complaints of left knee pain and difficulty with physical activity.  

Prior to December 7, 2006, the medical evidence of record does not establish that the Veteran's service-connected left knee disability warrants more than a 10 percent disability rating under Diagnostic Code 5257.  Although the Veteran subjectively complained of instability, there was no objective evidence of instability.  Notably, when the VA examiners and private physician tested the Veteran's ligaments, they were found to be stable.  To the extent that the Veteran experienced any recurrent subluxation or lateral instability, the lack of objective medical evidence to substantiate her complaints indicates that the instability was no more than slight.  The Veteran's current 10 percent disability evaluation compensates the Veteran for slight recurrent subluxation or lateral instability.  There is simply no evidence of moderate or severe instability or subluxation to warrant an evaluation in excess of 10 percent under Diagnostic Code 5257 prior to December 7, 2006.  

Additionally, there is no evidence to support an evaluation in excess of 10 percent for the left knee under any other applicable diagnostic code.  The evidence does not demonstrate arthritis, ankylosis, dislocation or removal of the semilunar cartilage, compensable limitation of motion, impairment of the tibia and fibula, or genu recurvatum to warrant an increased rating under any other relevant diagnostic code.  Although there was mention of a possible meniscal tear, this was not substantiated by the physician's arthroscopic findings.  As such, an evaluation in excess of 10 percent or a separate compensable evaluation cannot be granted under any other diagnostic code relating to the knees prior to December 7, 2006.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256, 5258-5263 (2012).

From December 7, 2006 to the present, the Veteran is already in receipt of the maximum schedular rating under Diagnostic Code 5257.  As such, an increased rating cannot be granted under this diagnostic code.  Additionally, there is no evidence of ankylosis or nonunion of the tibia and fibula to warrant an increased rating under another diagnostic code relating to the knees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2012).  Further, the evidence does not support an evaluation in excess of the Veteran's current 10 percent rating for limitation of flexion under Diagnostic Code 5260.  Even when considering the point at which the Veteran first experienced pain, her flexion has not been limited to 30 degrees or less to warrant an evaluation in excess of 10 percent under Diagnostic Code 5260.  As such, a separate rating in excess of 10 percent cannot be granted under Diagnostic Code 5260.

Although an increased rating cannot be granted under Diagnostic Codes 5257 or 5260, the Board finds that a separate 30 percent evaluation under Diagnostic Code 5261 is appropriate for the left knee as of May 13, 2009.  As referenced above, the Veteran may be separately compensated for her instability, limitation of flexion, and limitation of extension of the left knee.  See VAOPGCPREC 9-04, VAOPGCPREC 9-98; see also Degmetich, supra.  As of the May 2009 VA examination, the Veteran's extension was limited to 25 degrees.  This warrants a 30 percent evaluation under Diagnostic Code 5261.  Although an additional 30 percent evaluation is appropriate for limitation of extension, the evidence does not support an additional evaluation in excess of 30 percent under Diagnostic Code 5261.  There is simply no evidence of the Veteran's extension being limited to 30 degrees or more to warrant a higher evaluation under Diagnostic Code 5261.  As such, the Board finds that a separate rating in excess of 30 percent for limitation of extension is not warranted.

There is also no indication that the Veteran experiences any additional functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint to warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45 (2012); see also DeLuca, supra.  Significantly, the Board considered the point at which the Veteran first experienced pain when determining her level of knee disability.  In this regard, in addition to the findings in the aforementioned VA examination reports, the VA progress notes show the following: the Veteran had 5/5 strength and normal reflexes (November 2008); the Veteran was noted to have FROM (full range of motion) (specific degrees of motion were not provided) (June and November of 2008, February 2010); normal strength (September 2010); 3/5 strength with a notation of "not sure if this was poor effort" (October 2010).  As such, an increased rating under DeLuca is not warranted.  

Further, the Board notes that there is no indication in the medical evidence of record that the Veteran's left knee symptomatology warranted other than the currently assigned 10 and 30 percent disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Hart, supra.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected left knee disability, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 10 and 30 percent disability ratings contemplate all symptoms of her left knee disability, including her complaints of instability, limited range of motion, pain, limited range of motion due to pain, and limited physical activity are also adequately contemplated by the rating schedule.  Notably, 38 C.F.R. §§ 4.40 and 4.45 adequately contemplate any functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of the joint.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the ratings assigned to the Veteran's service-connected left knee disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.

In reaching the above-stated conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for manifestations of her left knee disability, except as granted herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


II. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, letters dated in May and September 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio at 187.

Additionally, a March 2006 letter informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  Private and Army Hospital treatment records have been obtained to the extent possible.  The Veteran has not identified any outstanding treatment records that she wished for VA to obtain or that she believed were relevant to her claims.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

The RO provided the Veteran with a VA examination for her left knee disability most recently in May 2009.  The examiner reviewed the Veteran's claims file, obtained a thorough history, and provided a thorough physical examination, including the appropriate range of motion testing.  Thus, the Board finds that the May 2009 examination is adequate for determining the disability rating for the Veteran's service-connected left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected left knee disability since she was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Prior to December 7, 2006, entitlement to a disability rating in excess of 10 percent for left retropatellar pain syndrome is denied.

From December 7, 2006 to the present, entitlement to a disability rating in excess of 30 percent for left retropatellar pain syndrome is denied.

Entitlement to a separate disability rating of 30 percent for limitation of extension of the left knee is granted effective May 13, 2009, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


